DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:   Thubert et al. (US 2016/0269188) Section 0016 teaches low-power and lossy networks (LLNs) wherein reverse destination-oriented directed acyclic graph (DODAG) is created for multipath reachability, Vasseur et al. (US 2014/0269402) Sections 0002, 0015 teaches an LLN wherein selective forwarding modes in a routing topology are used, Agarwal et al. (US 2011/0228696) Section 0002 teaches DAG routing for LLNs, Guo et al. (US 2014/0204759) Section 0001 teaches load balanced routing for LLNs, Gresset (US 2021/0250282) Section 0062 teaches a routing protocol adapted for LLNs (RPL) that organizes a DAG partitioned into one or more DODAGs, and Thubert et al. (US 2020/0186349) Sections 0027, 0085 teaches attaching, by a network device in a data network, as a child network device to a parent network device of a directed acyclic graph (DAG) rooted by a root network device.  The prior art of record, however fails to teach or render obvious the following features:
detecting, by the network device, a plurality of wireless link quality values for messages received from respective low power and lossy network (LLN) devices confined within an isolated area of the data network, the network device positioned outside the isolated area; identifying, by the network device, one of the LLN devices within the isolated area as having a best of the wireless link quality values and associated with a prescribed sub-network identifier, the sub-network identifier allocated to the network device operable as an edge node between the DAG and the isolated area, wherein the network device is attached as a child network device to a parent network device of DAG rooted by a root network device

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Agarwal et al. (US 2012/0254338) Section 0051 teaches unicast DIO messages and Oba et al. (US 2016/0198344) Section 0031 teaches time-slotted channel hopping (TSGH) both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
January 25, 2022